UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2007 OR o TRANSITION REPORT PURSUANT SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from: to Commission file number: 000-30375 Las Vegas Gaming, Inc. (Exact name of small business issuer as specified in its charter) Nevada 88-0392994 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4000 West Ali Baba Lane, Suite D, Las Vegas, Nevada 89118 (Address of principal executive offices) (702) 871-7111 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 11,668,653 shares of Common Stock Series A, $.001 par value, as of June 30, 2007 Transitional Small Business Disclosure Format (check one):Yes oNo x Table of Contents LAS VEGAS GAMING, INC. FORM 10-QSB TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Operations 3 Consolidated Statements of Stockholders’ Equity 4 Consolidated Statements of Cash Flow 5 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Resultsof Operations Critical Accounting Policies and Estimates 14 Recent Accounting Pronouncements 14 Results of Operations 16 Liquidity and Capital Resources 16 Off Balance Sheet Financing 19 Qualitative and Quantitative Disclosures about Market Risk 20 Item 3. Controls and Procedures 20 PART II - OTHER INFORMATION 21 Item 1. Legal Proceedings 21 Item 2. Unregistered Sales of Equity Securities 21 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 22 Item 6. Exhibits 22 PortalVision, PromoVision, SlottoVision, AdVision, Nevada Numbers, The Million Dollar Ticket, and Nevada Keno are our trademarks. This report may contain trademarks and trade names of other parties, corporations, and organizations. -i- Table of Contents PART I– FINANCIAL INFORMATION Item 1. Financial Statements. LAS VEGAS GAMING, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS December 31, 2006 June 30, 2007 Current assets (Unaudited) Cash $ 1,675,588 $ 1,774,351 Investment in marketable trading securities 150,806 134,261 Accounts receivable, net of allowance of $9,096 and $18,999 466,222 478,072 Inventories 514,972 1,238,477 Prepaid expenses, deposits and other 576,090 211,927 Jackpot reserve deposits 4,154,190 1,610,579 7,537,868 5,447,667 Equipment and software, net of accumulated depreciation of $1,329,140 and $1,383,844 917,835 944,037 Other assets Goodwill 955,277 955,277 Trademarks, copyrights, patents and other identifiable intangibles, net of accumulated amortization of $616,169 and $857,518 1,800,066 1,558,718 Other 116,878 114,247 $ 11,327,924 $ 9,019,946 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ 1,189,947 $ 792,872 Current portion of long-term debt 1,310,874 1,608,643 Progressive jackpot liability 1,625,051 1,489,156 4,125,872 3,890,671 Long-term debt 3,144,903 2,634,512 Conditionally redeemable equity Series B Convertible Preferred Stock, $.001 par value, 346,140 and 139,750 shares issued and outstanding 1,730,700 698,750 1,730,700 698,750 Stockholders' equity Convertible Preferred Stock, $.001 par, 10,000,000 shares authorized: Series A: 536,400 and 0 shares issued and outstanding 536 — Series C: 50,000 and 47,000 shares issued and outstanding 50 47 Series D:125,000 shares issued and outstanding 125 125 Series E:351,000 and 625,400 shares issued and outstanding 351 625 Common Stock Series A and Common stock $.001 par, 90,000,000 shares authorized, 9,819,680 and 11,668,653 shares issued and outstanding 9,820 11,669 Deferred compensation (123,031 ) (565,793 ) Additional paid-in capital 21,576,045 26,254,089 Less due from officers and stockholders — (129,000 ) Deficit (19,137,447 ) (23,775,750 ) 2,326,449 1,796,013 $ 11,327,924 $ 9,019,946 The accompanying notes are an integral part of these financial statements. - 1 - Table of Contents LAS VEGAS GAMING, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED JUNE 30, 2(UNAUDITED) 2006 2007 Revenues Casino games $ 361,550 $ 432,467 Product sales 341,998 332,425 Other 452,230 322,229 1,155,778 1,087,121 Costs and expenses Casino games 285,536 264,940 Product costs 241,381 206,757 Other 320,793 328,041 847,710 799,738 Gross operating income 308,068 287,383 Other operating expenses Selling, general, and administrative 919,377 1,534,657 Research and development 171,157 260,623 Depreciation and amortization 194,682 215,886 1,285,216 2,011,166 Operating loss (977,148 ) (1,723,783 ) Other income and expense Finance costs (519,670 ) (430,894 ) Interest and other income 61,364 36,269 Net loss $ (1,435,454 ) $ (2,118,408 ) Net loss per share $ (0.15 ) $ (0.19 ) Weighted average shares outstanding 9,397,435 11,432,153 The accompanying notes are an integral part of these financial statements. - 2 - Table of Contents LAS VEGAS GAMING, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) 2006 2007 Revenues Casino games $ 817,283 $ 863,175 Product sales 796,611 744,450 Other 878,102 735,548 2,491,996 2,343,173 Costs and expenses Casino games 812,407 587,550 Product costs 556,387 494,581 Other 650,354 668,477 2,019,148 1,750,608 Gross operating income 472,848 592,565 Other operating expenses Selling, general, and administrative 1,579,072 3,481,238 Research and development 373,157 599,520 Depreciation and amortization 341,710 432,045 2,293,939 4,512,803 Operating loss (1,821,091 ) (3,920,238 ) Other income and expense Finance costs (660,997 ) (816,793 ) Interest and other income 108,337 98,728 Net loss $ (2,373,751 ) $ (4,638,303 ) Net loss per share $ (0.26 ) $ (0.43 ) Weighted average shares outstanding 9,129,971 10,815,514 The accompanying notes are an integral part of these financial statements. - 3 - Table of Contents LAS VEGAS GAMING, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY SIX MONTHS ENDED JUNE 30, 2007 (UNAUDITED) Series A Convertible Preferred Stock Par Value Series C Convertible Preferred Stock Par Value Series D Convertible Preferred Stock Par Value Series E Convertible Preferred Stock Par Value Common Stock Par Value Deferred Compensation Additional Paid-In Capital Less Due From Officers and Stockholders Deficit Balances, January 1, 2007 $ 536 $ 50 $ 125 $ 351 $ 9,820 $ (123,031 ) $ 21,576,045 $ — $ (19,137,447 ) Net loss (4,638,303 ) Exercise of warrants and options 345 589,528 (129,000 ) Issuance of warrants 705,288 Stock based compensation (623,711 ) 660,016 Vesting of warrants 180,949 Issuance of Common Stock Series A to officer and board member 100 499,900 Conversion of Series A Convertible Preferred Stock to Common Stock Series A (536 ) 536 — Conversion of Series B Convertible Preferred Stock to Common Stock Series A 852 851,598 Conversion of Series C Convertible Preferred Stock to Common Stock Series A (3 ) 15 (12 ) Sales of Series E Convertible Preferred Stock 274 1,371,726 Balances, June 30, 2007 $ (0 ) $ 47 $ 125 $ 625 $ 11,669 $ (565,793 ) $ 26,254,089 $ (129,000 ) $ (23,775,750 ) The accompanying notes are an integral part of these financial statements. - 4 - Table of Contents LAS VEGAS GAMING, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOW FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) June 30 2006 2007 Operating activities Net loss $ (2,373,751 ) $ (4,638,303 ) Investment in marketable security received from licensing — 16,545 Depreciation and amortization of equipment and software 219,376 190,698 Amortization of debt issuance cost and intangibles 712,068 671,161 Stock-based compensation 211,183 755,076 Other — 40,974 Changes in operating assets and liabilities Accounts receivable 256,092 (11,850 ) Inventories (90,097 ) (723,505 ) Prepaid expenses, deposits and other 5,010 325,819 Jackpot reserve deposits 180,661 2,543,611 Accounts payable and accrued expenses (228,850 ) (139,324 ) Progressive jackpot liability 107,590 (135,895 ) Net cash used in operating activities (1,000,718 ) (1,104,993 ) Investing activities Purchase of property and equipment (79,452 ) (216,900 ) Collection of receivable from officer/shareholder 155,179 — Net cash provided by (used for) investing activities 75,727 (216,900 ) Financing activities Proceeds from prior year’s litigation settlements 90,486 28,754 Debt repayments (3,721 ) (3,721 ) Net proceeds from Senior Secured Convertible Note 1,833,000 — Issuance of Series E preferred stock — 1,372,000 Exercise of warrants for common stock — 203,123 Redemption of Series B preferred stock — (179,500 ) Net cash provided by financing activities 1,919,765 1,420,656 Net increase in cash and cash equivalents 994,774 98,763 Cash and cash equivalents, beginning of period 1,672,381 1,675,588 Cash and cash equivalents, end of period $ 2,667,155 $ 1,774,351 Non-cash investing and financing activities Common stock issued for acquisition of technology rights $ 1,400,000 Conversion of Series B Convertible Preferred Stock to Common Stock SeriesA 25,000 $ 852,450 Issuance of warrants 2,088,652 Exercise of stock warrants and options for accrued expense 87,750 Exercise of stock warrants and options for subscription receivable 129,000 Conversion of Series C Convertible Preferred Stock to Common Stock SeriesA 30 15 Common Stock Series A acquired from officer/shareholder in payment of stock subscription notes receivable 242,122 Exercise of warrants in settlement of accounts payable 257,750 Issuance of warrants to refinance Senior Secured Convertible Notes 667,000 The accompanying notes are an integral part of these financial statements. - 5 - Table of Contents LAS VEGAS GAMING, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.Nature of operations: We are in the business of providing equipment, supplies, and casino games for use by our customers in the keno and bingo segments of the gaming industry. As part of our business, we have acquired various businesses, products, and technologies. Key acquisitions include the following: · the February 2005 acquisition of AdLine Gaming, Inc., a subsidiary of AdLine Network, LLC, whereby we acquired significant technology that supports the PortalVision system and its related applications; and · the February 2006 acquisition from AdLine Network, LLC of the rights to technology related to the ability to accept wagers through WagerVision from the homes of players. Our current principal business is the delivery of new, linked-progressive, mega jackpot games to the worldwide gaming industry. Our current offering of these types of games includes Nevada Numbers, Super Bonanza Bingo, and The Million Dollar Ticket. During the fourth quarter of 2007, we expect to add a new game, Gamblers Bonus Million Dollar Ticket, in cooperation with United Coin Machine Company, the largest slot route operation in Nevada.Although we have recently focused our business on our proprietary multimedia delivery system, known as PortalVision, PortalVision has not had a significant revenue effect on our financial statements to date. 2.Basis of Presentation The accompanying condensed consolidated financial statements have been prepared by us pursuant to the rules and regulations of the Securities and Exchange Commission, or the SEC, relating to interim financial statements. Accordingly, certain information normally included in the annual financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. For further information, please refer to the annual financial statements and the related notes included within our Annual Report on Form 10-KSB for the fiscal year ended December 31, 2006, previously filed with the SEC, from which the information as of that date is derived. The condensed consolidated financial statements include the accounts of Las Vegas Gaming, Inc., Imagineering Gaming, Inc., our wholly owned subsidiary, and Las Vegas Keno Incorporated, an inactive 85%-owned subsidiary. All significant intercompany transactions and balances have been eliminated in consolidation. The unaudited interim condensed consolidated financial statements included herein reflect all adjustments that are, in the opinion of management, necessary to present fairly the financial position and results of operations for the interim periods presented.Information presented in the notes that is as of June 30, 2006 and 2007, or relates to the interim periods is likewise unaudited. Certain information normally included in financial statements prepared in accordance with generally accepted accounting principles has been omitted pursuant to the interim financial information rules and regulations of the SEC. The results of operations for the period ended June 30, 2007, are not necessarily indicative of results to be expected for the year ending December 31, 2007. 3.Jackpot Reserve Deposits At December 31, 2006 and June 30, 2007, we held aside on deposit cash amounts of $4,154,190 and $1,610,579, respectively, that are restricted by gaming regulators for funding our various jackpot oriented games. We classify these funds as current assets because we use these funds to support operations. - 6 - Table of Contents LAS VEGAS GAMING, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(Continued) 4.Equipment and Software Equipment and software consist of the following: December 31, 2006 June 30, 2007 Unaudited Software $ 404,946 $ 428,800 Production equipment 1,484,348 1,424,805 Equipment, furniture, and fixtures 314,053 430,649 Leasehold improvements 43,627 43,627 2,246,974 2,327,881 Less accumulated depreciation 1,329,139 1,383,844 $ 917,835 $ 944,037 5.Debt In April 2006, we refinanced and increased the amount of our bridge financing from $3,000,000 to $5,000,000 with CAMOFI Master LDC, or CAMOFI.On March 22, 2007, we amended certain of the terms of our $5,000,000 bridge financing with CAMOFI. Under terms of the original financing arrangement, all of our assets are pledged as collateral (except those subject to operating leases and the cash attributable to Series B Convertible Preferred Stock).In addition, we are obligated to make quarterly payments of $125,000 in commitment fees to be recognized appropriately as expense over the loan period beginning July 1, 2006, until paid or converted as described below. The note is convertible into shares of our Common Stock Series A at the option of CAMOFI, in whole or in part, at any time, subject to certain limitations. In addition, we are obligated under a related agreement to register with the SEC, by a specified date, shares of Common Stock Series A issuable under the conversion and other features of the note agreement. In connection with the April 2006 refinancing, we replaced our previously issued warrant to purchase 1,050,000 shares of Common Stock Series A with a warrant to purchase 2,500,000 shares of Common Stock Series A. The new warrant vested immediately, has a five-year life, and has an exercise price of $1.48, subject to certain conditions. The new warrant is valued at $2,088,000 and has been recorded as a discount from the $5,000,000 face amount of the note and is amortized to expense through the life of the note using the interest method.No value was assigned to the registration rights. Under the March 22, 2007 amended terms of the financing arrangement with CAMOFI, our monthly principal payments of $208,333 begin in October 2007 rather than in April 2007 as originally scheduled.A balloon payment of $1,875,005 is due in January 2009 rather than a balloon payment of $3,125,003 being due in January, 2008.We also received a waiver through December 26, 2007, on the deadline for registration of any shares of Common Stock Series A issuable to CAMOFI to be effective.For this refinancing accommodation, we issued CAMOFI warrants to purchase 175,000 shares of Common Stock Series A at $1.48 per share and made a payment of $25,000 to CAMOFI. In the second quarter of 2006, the refinancing resulted in a write-off of issuance costs of $190,600 associated with the old bridge financing. We incurred new issuance costs of $167,000 in connection with the refinancing, which were capitalized and are being amortized over the term of the new bridge financing using the interest method. - 7 - Table of Contents LAS VEGAS GAMING, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(Continued) December 31, 2006 June 30, 2007 Unaudited Bridge financing $ 3,766,182 $ 3,528,527 Settlement due third parties 678,433 707,186 Other notes payable 11,162 7,442 4,455,777 4,243,155 Less amounts due within one year 1,310,874 1,608,643 $ 3,144,903 $ 2,634,512 Debt matures as follows: In one year $1,608,643, in two years $2,634,512. In connection with our 2003 acquisition of Imagineering Systems, Inc., we, in effect, purchased for $150,000 (included in other assets) an interest in a judgment against American Wagering, Inc., which was operating under the protection of the United States Bankruptcy Code. The amount of the judgment has been negotiated to be $1.0 million. During 2005 and previously, we received an interest-free advance of $320,000 and a payment of $340,000 for the release of a lien from a subsidiary of American Wagering, Inc. This subsidiary is not in bankruptcy. We repaid the advance when the plan of reorganization of American Wagering, Inc. was confirmed early in 2005. We agreed to receive the balance of the $1.0 million judgment ($340,000) in installments over two years, plus interest. A substantial portion of the excess payments above $350,000 are payable to the prior shareholders of the acquired entity and/or their creditors under the terms of its acquisition. The settlement payable does not have a specified due date or interest rate, but is considered to be due on demand and is included in the current portion of long-term debt. 6.Stockholders' Equity From time to time, we issue shares of common stock and preferred stock through transactions that do not constitute sales under the Securities Act of 1933, or the Securities Act, or pursuant to the registration exemption provided by Section 4(2) of the Securities Act and Rule 506 of Regulation D. For the three months ended June 30, 2007, we issued 142,500 shares of Common Stock Series A pursuant to the exercise of options and warrants.In March 2007, an officer and a board member were each awarded 50,000 shares of Common Stock Series A for their respective promotions.For the six months ended June 30, 2007, we issued 345,123 shares of Common Stock Series A pursuant to the exercise of options and warrants. In February 2006, we purchased certain technology rights for 700,000 shares of our Common Stock Series A. This purchase gives us the rights to use the acquired technology for home applications of wagering and betting activity. We valued these assets and the stock issued in consideration therefor at an estimated fair value of $1,400,000 and are amortizing the identifiable assets acquired over a five year period.See also Note 9. Series A Convertible Preferred Stock.On March 15, 2007, pursuant to the terms and conditions of our Series A Convertible Preferred Stock, we exercised our right to convert all shares of Series A Convertible Preferred Stock into shares of Common Stock Series A on a one-for-one basis.Accordingly, all 536,400 shares of Series A Convertible Preferred Stock were converted into 536,400 shares of Common Stock Series A. Series B Convertible Preferred Stock.Each share of Series B Convertible Preferred Stock is convertible at any time into Common Stock Series A at the election of the holders of the Series B Convertible Preferred Stock on a one-to-five basis. Additionally, the holders of Series B Convertible Preferred Stock have the right, at their election, to sell their shares of Series B Convertible Preferred Stock to us for $5.00 per share at any time beginning July 31, 2008 through and including October 31, 2008. - 8 - Table of Contents LAS VEGAS GAMING, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(Continued) Upon our liquidation, dissolution or winding up, holders of Series B Convertible Preferred Stock are entitled to receive a priority payment of $5.00 per share. Furthermore, at any time after our Common Stock Series A trades on an exchange, we have the right to purchase shares of Series B Convertible Preferred Stock at 125% of the original purchase price plus an additional 10%, or fraction thereof, of the original purchase price for each year, or fraction thereof, that such shares have been outstanding beyond two years from the initial issue date of such shares. In the event we elect to purchase the Series B Convertible Preferred Stock, the holders of the Series B Convertible Preferred Stock will have the option to sell their shares of Series B Convertible Preferred Stock upon the terms described above or convert their shares into Common Stock Series A on a one-to-five basis. A certain amount of the proceeds derived from the sale of Series B Convertible Preferred Stock provides jackpot security for two of our game products, Nevada Numbers and The Million Dollar Ticket. The terms of Series B Convertible Preferred Stock provide that if at any time we determine that these proceeds are no longer used by us to provide jackpot security for either Nevada Numbers or The Million Dollar Ticket then, in each case, each holder of Series B Convertible Preferred Stock will have the right, for 90 calendar days from the date the holders of Series B Convertible Preferred Stock are noticed that such funds are no longer being so used, to sell up to 50% of such holder's Series B Convertible Preferred Stock to us for $5.00 per share. On February 12, 2007, because Treasure Island had begun maintaining the required base jackpot bankroll for Nevada Numbers, the holders of Series B Convertible Preferred Stock were notified pursuant to the terms and conditions of our Series B Convertible Preferred Stock of the ability to: exchange one-half of their shares of Series B Convertible Preferred Stock for either (a) their original investment in the shares exchanged, i.e., $5.00 per share, or (b) shares of Common Stock Series A at the rate of five shares of Common Stock Series A for each share of Series B Convertible Preferred Stock; or to exchange all of their shares of Series B Convertible Preferred Stock for shares of Common Stock Series A at the rate of five shares of Common Stock Series A for each share of Series B Convertible Preferred Stock.The holders of Series B Convertible Preferred Stock had until May 13, 2007 to make their decision.As of June 30, 2007, holders of 170,490 shares of Series B Convertible Preferred Stock had converted their shares on a one-to-five basis for 852,450 shares of Common Stock Series A.We also redeemed 35,900 shares of Series B preferred stock at $5 per share for a total redemption of $179,500 during the six months ended June 30, 2007. Series C Convertible Preferred Stock.In January 2007, holders of our Series C Convertible Preferred Stock converted 3,000 shares of Series C Convertible Preferred Stock on a one-to-five basis for 15,000 shares of Common Stock Series A. Stock Warrants and Options.We have both a qualified and a non-qualified stock option plan. Since 2000, options have been granted only under the qualified plan and there are 240,000 options presently outstanding under the nonqualified plan. The Compensation and Stock Option Committee of our Board of Directors administers the plans. The exercise price of options issued pursuant to the qualified plan cannot be less than the fair value at the time of the grant and vesting is at the discretion of the Compensation and Stock Option Committee, though limited to ten years. Only employees and board members are qualified to receive options.The stock subject to the qualified plan is limited to 1,250,000 shares of Common Stock Series A. We have, from time to time, granted warrants and options to employees and others as employment incentives, in return for successful capital-raising efforts or as an inducement to invest in our common or preferred securities, in return for other services, and in conjunction with the initial capitalization of our company and business acquisitions.Warrants and options to purchase 555,000 and - 9 - Table of Contents LAS VEGAS GAMING, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(Continued) 510,000 shares of Common Stock Series A were issued to officers and directors during the six months ended June 30, 2006 and 2007, respectively. Since there has been no public market for our stock, no volatility factor has been considered in estimating the value of the options and warrants granted to employees and others for services and compensation.In using the Black-Scholes option-pricing model, the principal assumptions selected to value the options and warrants for calculating the “minimum value,” included a “risk-free” interest rate of 5%, expected option life of four to 10 years and no expected dividends.Total compensation cost recognized in operations from grants of options and warrants amounted to $211,183 and $755,076 for the six months ended June 30, 2006 and 2007, respectively. The weighted average exercise price of our options and warrants at June 30, 2007 was $1.98.The following table summarizes our stock option and warrant activity during the six months ended June 30, 2007: Beginning Balance, January 1, 2007 6,461,741 $ 1.65 Granted 833,000 $ 4.26 Exercised (345,123 ) $ 1.70 Forfeited (341,756 ) $ 1.57 Ending Balance, June 30, 2007 6,607,862 $ 1.98 We have granted approximately 812,000 options and warrants that are outstanding, but have not vested, at June 30, 2007. 7.Progressive Jackpots We purchase insurance to fund the base progressive jackpots for Nevada Numbers, Super Bonanza Bingo (in some circumstances), Gamblers Bonus Million Dollar Ticket, and The Million Dollar Ticket. We fund any uninsured portion plus increases to the progressive jackpot through operations. We are ultimately liable for the entire jackpot. The following tables illustrate the relationship between our liability for progressive jackpots and our gross commitment at December 31, 2006 and June 30, 2007, and related assumptions: - 10 - Table of Contents LAS VEGAS GAMING, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(Continued) December 31, 2006 Progressive Jackpot Liability Gross Commitment Nevada Numbers Present value of $5.0 million base progressive jackpot, payable in 20 equal annual installments using a 4.91% discount rate, the prevailing 20-year Treasury Bond rate $ 3,293,613 $ 3,293,613 Present value at 4.91% of the $1,306,433 increase to the progressive jackpot meter 860,577 860,577 Less portion insured through conventional insurance providers (2,900,000 ) — Other Games 370,861 1,370,861 $ 1,625,051 $ 5,525,051 June 30, 2007 Progressive Jackpot Liability Gross Commitment Nevada Numbers Present value of $5.0 million base progressive jackpot, payable in 20 equal annual installments using a 5.28% discount rate, the prevailing 20-year Treasury Bond rate $ 3,203,559 $ 3,203,559 Present value at 4.92% of the $1,355,046 increase to the progressive jackpot meter 868,194 868,194 Less portion insured through conventional insurance providers (2,900,000 ) — Other Games 317,403 1,317,403 $ 1,489,156 $ 5,389,156 The effect of any change in the prevailing 20-year Treasury Bond rate (as measured at the end of the period) is recognized in the period of such change. 8.Income Taxes We have effectively recorded a 100% valuation allowance to offset the deferred tax asset that might otherwise have been recognized as a result of operating losses in the current period and prior periods since, because of our history of operating losses, management is unable to conclude at this time that realization of such benefit is more likely that not.Although Financial Accounting Standards Board Interpretation No. 48 (FIN 48), Accounting for Uncertainty in Income Taxes - An Interpretation of FASB Statement No. 109, became effective for the current six month period, based on its evaluation, management determined that FIN 48 did not have a material effect on either our net operating loss carryforwards, the related deferred tax assets or valuation allowance, or the deficit at January 1, 2007. 9.Acquisition of Technology In February 2006, we purchased certain technology rights from AdLine Network, LLC, the same company from which we acquired AdLine Gaming, Inc. in 2005, for 700,000 shares of Common Stock Series A at an agreed value of $2.00 per share.The rights purchased allow for “wagering” or “betting” - 11 - Table of Contents LAS VEGAS GAMING, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(Continued) activity to be conducted in the home. We are currently amortizing this asset over an estimated useful life of five years. Further, we will pay AdLine Network, LLC 5% of our net revenue (gross revenue less the theoretical cost of any pay-outs) derived from the purchased rights. The agreement with AdLine Network, LLC included a mutual release of claims to clear any misunderstandings that arose between the parties in connection with this or any prior agreement between the parties. 10.Segment Information We conduct our operations in three primary business segments: “Casino Games,” “Products” and “Other.” The “Casino Games” segment generates income from three games with a fourth one nearly ready to launch. The three games are played in 26 casinos in Nevada and another 14 outside Nevada. Our games consist of keno style games (Nevada Numbers and The Million Dollar Ticket) and a bingo style game (Super Bonanza). Revenue, operating income (loss) and certain unallocated expenditures for the six months ended June 30, 2006 and 2007 were: Six months ended June 30, 2006 2007 Revenue Casino Games $ 817,283 $ 863,175 Product Sales 796,611 744,450 Other 878,102 735,548 $ 2,491,996 $ 2,343,173 Operating income (loss) Casino Games $ 4,876 $ 275,625 Product Sales 240,224 249,869 Other 227,748 67,071 Unallocated (2,293,939 ) (4,512,803 ) $ (1,821,091 ) $ (3,920,238 ) Identifiable assets of $11,327,924 and $9,019,946 at December 31, 2006 and June 30, 2007, respectively, included recorded goodwill of $955,277 that has not been allocated between Casino Games, Product Sales, and Other. December 31, 2006 June 30,2007 Identifiable assets Casino Games $ 7,219,569 $ 6,067,478 Product Sales 466,536 547,611 Other 441,242 370,906 Unallocated 3,200,577 2,033,951 $ 11,327,924 $ 9,019,946 - 12 - Table of Contents LAS VEGAS GAMING, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS(Continued) Capital expenditures for the six months ended June 30, 2006 and 2007 were: Six months ended June 30, 2006 2007 Capital expenditures Casino Games $ 43,680 $ 139,496 Product Sales – 1,509 Other 24,914 30,538 Unallocated 10,858 45,358 $ 79,452 $ 216,900 - 13 - Table of Contents Item 2.Management’s Discussion and Analysis of Financial Condition and Resultsof Operations. You should read the following discussion and analysis together with our unaudited consolidated financial statements and the accompanying notes. This discussion contains forward-looking statements, within the meaning of Section 27A of the Securities Act of 1933, as amended, Section 21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995, including statements regarding our expected financial position, business and financing plans. Some of the forward-looking statements can be identified by the use of forward-looking terms such as “believes,” “expects,” “may,” “will,” “should,” “could,” “seek,” “intends,” “plans,” “estimates,” “anticipates,” or other comparable terms. Forward-looking statements involve inherent risks and uncertainties which could cause actual results to differ materially from those in the forward-looking statements, including those discussed herein and elsewhere in our Form 10-KSB for the year ended December 31, 2006.We caution readers not to place undue reliance upon any such forward-looking statements, which speak only as of the date made. These historical financial statements may not be indicative of our future performance. Overview Historically, we have been one of the leading suppliers of keno and bingo games, systems, and supplies, a relatively small market associated with nominal growth and smaller companies.During 2005, 2006, and year to date 2007, we devoted a significant portion of our resources toward the development, regulatory approval, and marketing of our PortalVision system.In comparison to the keno and bingo market, the market for our PortalVision system, i.e., the gaming machine market, is much larger and more dynamic.Due to our focus on the development of our PortalVision system, we have incurred expenses in excess of our revenue and have generated losses for 2005, 2006, and year to date 2007. By the second quarter of 2007, we substantially completed the development of our PortalVision system, including the first five modules:AdVision, PortalVision TV, PromoVision, SlottoVision, and WagerVision.In terms of the sales and marketing of our PortalVision system, we introduced our PortalVision system to the gaming industry at the Global Gaming Expo in Las Vegas, Nevada during the fourth quarter of 2006 and displayed our PortalVision system at the International Casino Exhibition in London, England and the National Indian Gaming Association Convention in Phoenix, Arizona during the first quarter of 2007.During the second quarter of 2007, we displayed our PortalVision system at the Southern Gaming Show and at the Gaming Technology Summit where we received the Platinum Award for the most Innovative Gaming Product of the year.In terms of regulatory approvals, we have received approval from Nevada with respect to PromoVision, and have received approval from the Nevada Gaming Commission and Gaming Laboratories International, or GLI for AdVision and PortalVision TV.We have submitted WagerVision and SlottoVision for Nevada Gaming Commission and GLI approval. Based on the foregoing, we anticipate the realization of revenue from our PortalVision system during the fourth quarter of 2007 that would mark a significant shift in the type of revenue recognized by us.The anticipated revenue would come from the installation of AdVision and PortalVision TV stemming from signed license agreements with various casino operators. For 2007, we will continue to incur expenses related to the regulatory approval for the remaining PortalVision modules and will face competition from larger, more formidable competitors as we enter the gaming machine market.Due to continuing expenses related to our PortalVision system, we will continue to rely on funds from operations and funds from third party financing sources to sustain our operations in 2007. Critical
